April 5, 1926. The opinion of the Court was delivered by
The plaintiff appellant entered into a verbal contract to build a house for J.W.A. Sanders, one of the defendants, who is of the respondents and appellants.
The plaintiff appellant claimed on the one hand that he was to purchase the material and supervise the building and construction, as the agent of Sanders, under the direction and control of Sanders, for which he was to receive as compensation $500.00 if the dwelling did not cost over $7,500, and, if the cost was more than that sum, then he was to receive *Page 296 
10 per cent. on the cost above that sum as extra compensation; and his contention is that he was also to build a drug store and garage for Sanders.
Lumber, building materials, and house supplies were furnished by the codefendants of Sanders, and they, as well as Raines, claimed mechanics' liens, and Raines commenced his petition for the foreclosure of a mechanic's lien on the premises of Sanders, making his codefendants parties, and certain issues were raised between the parties.
The case was referred to B.B. Clark, Esq., as Master, who found sums in favor of Raines and in favor of the codefendants of Sanders, and found that the mortgage lien claimed by William Lee Sanders, one of the defendants, was second in priority to the mechanics' liens, and found that the amount due on this mortgage was $5,000.00, with attorney's fees.
On appeal from the Master's report, his Honor, Judge Townsend, upon hearing the exceptions, greatly modified the report, and, since his Honor has so fully stated the case in his decree, it will be unnecessary to make any further statement in relation to the facts of the case. His decree will be reported.
Numerous exceptions have been filed to this decree, and the matter has been thoroughly argued before the Court. The attorneys for Sanders, although they contend that the matter is concluded in the manner next hereinafter referred to, have argued the case at great length and in all of its aspects, and have, in their argument, taken the position that this is a law case, and the findings of the Circuit Court on issues of fact are not reviewable by this Court, unless such findings are wholly unsupported by the evidence, or influenced or controlled by an erroneous conception or application of the law, citing a great many cases from Kirkland v.Cureton, 4 S.C. (4 Rich.), 126, down to the time of Hugginsv. Atlantic R. Co., 119 S.E., 908; 126 S.C. 327. *Page 297 
That a proceeding of this kind is a law case is no longer an open question. Metz v. Critcher,65 S.E., 394; 83 S.C. 396. Willard v. Finch, 116 S.E., 96; 123 S.C. 56; Id., 117 S.E., 818; 125 S.C. 32.
There are sharply contested issues of fact in this case, and the settlement of those issues by his Honor, the Circuit Judge, are final and binding on this Court; and, no errors of law having been committed by him, the judgment of the Circuit Court is affirmed.
MESSRS. JUSTICES WATTS, COTHRAN, BLEASE and STABLER concur.
MR. CHIEF JUSTICE GARY did not participate.